287 F.2d 150
109 U.S.App.D.C. 296, 128 U.S.P.Q. 215
DARISON CORPORATION, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 15928.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 19, 1960.Decided Jan. 26, 1961, Petition for Rehearing Denied Feb. 23, 1961.

Mr. Allen Kirkpatrick, III, Washington, D.C., with whom Mr. James L. Dooley, Washington, D.C., was on the brief, for appellant.
Mr. George C. Roeming, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before BAZELON, BASTIAN1 and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant applied for a patent on processes for testing milk and milk products by the use of acoustical principles previously known in relation to substances other than milk.  The District Court reversed the Patent Office as to one claim asserted, finding it patentable, but held the subject matter of certain other claims unpatentable.  This appeal is from the denial of claims 34 and 41 of the patent application.


2
We agree with the District Court that although these claims reflect important developments of substantial value to the industry, they do not meet the standards of invention under controlling decisions interpreting the applicable statute, 35 U.S.C. 103 (1958).  Darison Corp. v. Watson, D.C.D.C.1960, 182 F. Supp. 513; see Mandel Bros. v. Wallace, 1948, 335 U.S. 291, 69 S. Ct. 73, 93 L. Ed. 12; cf. L-O-F Glass Fibers Co. v. Watson, 1955, 97 U.S.App.D.C. 69, 228 F.2d 40; In re Dietert, 1957, 44 C.C.P.A. 808, 241 F.2d 746.  Hence the judgment of the District Court must be


3
Affirmed.



1
 Circuit Judge Bastian did not participate in the hearing of this case but counsel for the parties stipulated, that in case of disagreement between the two hearing judges as to disposition of the appeal, the case would be submitted to him on the briefs.  The two hearing judges were in agreement but decided, nevertheless, to submit the case on the briefs to Circuit Judge Bastian, who joins in this opinion